COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Malveaux, Causey and Chaney
              Argued by videoconference


              TERESA MARY MAUST
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 0505-21-4                                  JUDGE VERNIDA R. CHANEY
                                                                                AUGUST 9, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                                               J. Bruce Strickland, Judge1

                               Andrew J. Cornick (Andrew J. Cornick, LLC, on brief), for
                               appellant.

                               Timothy J. Huffstutter, Assistant Attorney General (Mark R.
                               Herring,2 Attorney General, on brief), for appellee.


                     Teresa Mary Maust (“Maust”) appeals from the judgment of the Circuit Court of Stafford

              County (“trial court”) convicting and sentencing her for felony distribution of a Schedule I or II

              controlled substance, in violation of Code § 18.2-248. Maust was sentenced to confinement for a

              period of five years with all but three months suspended for five years. On appeal, Maust

              contends that the trial court erred as a matter of law in finding that the circumstantial evidence

              reasonably excluded Maust’s hypothesis of innocence and proved beyond a reasonable doubt that

              Maust distributed oxymorphone on October 1, 2018. For the following reasons, this Court

              reverses the trial court’s judgment.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication
                     1
                       Judge J. Bruce Strickland entered the final sentencing order in this case. Judge Charles
              S. Sharp conducted Maust’s trial, found her guilty, and entered the conviction order.
                     2
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
                                         I. BACKGROUND

                                 A. The Investigation of Maust

                                   i. Staging the Investigation

       On October 1, 2018, at around 5:00 p.m., Stafford County Detective Shawn Monaghan

(“the detective”) met with Robert Gale (“Gale”), a paid informant, at a “staging area” in a

commuter parking lot to conduct a narcotics investigation.3 Maust was the target of the

investigation. Gale was a drug addict whose “drug of choice” was opiates. Gale was also a

convicted felon with a lengthy criminal record.

       The detective instructed Gale to drive to Maust’s residence and purchase opioid pills

from her with “buy money” from the sheriff’s department. The detective gave Gale $300 to buy

three opioid pills at $100 per pill, plus an additional $20 because Gale said he owed Maust $16.

Before the detective gave the buy money to Gale, the detective recorded the denominations and

serial numbers.

       The detective searched Gale’s person and vehicle for drugs and money to ensure that he

was not bringing any drugs or other money to Maust’s residence. The detective equipped Gale

with an on-person audio recording device and followed Gale’s vehicle to and from Maust’s

residence in Stafford County. However, the detective was unable to hear live audio of Gale’s

activities and communications.

       While following Gale, the detective lost sight of him after he drove up the driveway to

Maust’s house. The detective could not see Gale’s vehicle at the end of the driveway, nor could

he see Gale enter or exit Maust’s house. The detective observed other cars in the driveway. The

detective did not recall whether there were any cars in the garage. The detective maintained a


       3
        Gale had previously acted as a police informant to “work off charges.” On this day, the
police were paying Gale for his informant work. When he worked for money, the police usually
paid Gale $100 per investigation.
                                              -2-
physical distance from Maust’s residence to avoid being seen by anyone in Maust’s house. The

detective testified that he did not know how many people were in Maust’s house while Gale was

there on October 1, 2018.

                             ii. The Evidence Recovered from Gale

       The audio recording recovered from Gale recorded Gale talking with an unidentified

person (“Gale’s companion”) who was in the car with Gale after 5:00 p.m. during the drive to

and from Maust’s house. During the recorded conversation, Gale mentioned that he and his

companion had also been driving together in the car that morning.4 During the drive to Maust’s

house, a few minutes before Gale arrived there, Gale instructed his companion, “Text her and say

here.” There is no evidence of the whereabouts of Gale’s companion while Gale was inside

Maust’s house.

       Gale’s recorded conversation with Maust began with a greeting and promptly turned to

the subject of appliances that Maust was selling from her home. Gale told Maust to “hold on for

a second,” and he apparently went to his car to retrieve the money.

       When Gale returned, he said, “I owe you the fourteen dollars. Do you have change?”

After Maust and Gale both commented on the “old style” of the bills, Maust replied, “two forty

and four.” Gale responded, “Ok.” Then Maust and Gale resumed discussion of the appliances

that Maust was selling.

       Following some static and garbled transmission on the audio recording, Gale was

recorded exchanging greetings with an unidentified person.

       Maust and Gale continued to discuss the appliances for sale, and Maust told Gale they

were being sold “first come, first served.” As Gale took pictures of the appliances, Maust said,



       4
         Gale commented on a noise from the car and told his companion, “Remember, we were
hearing it this morning.”
                                            -3-
“I owe you six bucks, right? You owe me two fifty four.” Gale replied, “Sixteen.” Maust

responded, “Two fifty four. And you gave me two seventy.”

       When Gale finished taking pictures of the appliances, the voice of another woman was

recorded. Maust and Gale continued to talk about the price of the appliances. Maust told Gale

that she would let people take whatever was left after she removed what she wanted. When

Maust asked Gale to give her a second, Gale said he would wait outside. Then the

aforementioned woman’s voice is heard again on the recording.

       The audio recording indicates that Maust rejoined Gale about two minutes after Gale said

he would wait outside. Maust told Gale that the appliances would likely sell quickly and

suggested that Gale’s mother might want them. Gale replied that both his mother and sister may

be interested in the appliances.

       About ten minutes after Gale drove up Maust’s driveway, Gale drove out of the driveway

and back to the commuter lot, making no unscheduled stops. On the drive back, Gale was

recorded telling his companion about the appliances that Maust was selling. The detective

followed Gale’s car back to the commuter lot where he again met with Gale.

       The detective retrieved the audio recording device from Gale and again searched his

person and vehicle. Gale did not have any of the buy money, but he did have $16 in cash which

was not part of the buy money. Gale also turned over three round orange tablets imprinted with

“G74.” Subsequently, one of these pills was analyzed by the Virginia Department of Forensic

Science (“DFS”) and “was found to contain Oxymorphone, [a] Schedule II [controlled

substance].” Based on visual examination of the other two pills, DFS concluded that their shape,

color, and manufacturer’s markings were “consistent with a pharmaceutical preparation

containing Oxymorphone.”




                                              -4-
                                  iii. The Search of Maust’s House

        The next day, on October 2, 2018, the detective executed a search warrant at Maust’s

house. The police found numerous pills, a pill press or pill crusher, and “numerous prescription

bottles for different narcotics, the majority of which were empty.” Some pills that were found

were prescribed to Maust and others were prescribed to her tenant, Susan Stone.

        While the search of Maust’s house was underway, Maust arrived home with Ms. Stone.

Maust gave the detective the combination to a safe that was found in her bedroom. The detective

did not find out whether any other occupants of the house knew the combination to the safe.

        Maust told the detective that she got the safe to keep her ex-husband away from her

money. Maust said that she had withdrawn money from her bank account and placed it in the

safe because she was planning to move. Maust also stated that some money in the safe may have

been money that Gale had borrowed and repaid to her.

        The police found $4,351 in the safe, including $270 of the buy money given to Gale. The

detective testified that “there was sixteen one hundred dollar bills, there were twenty-seven fifty

dollar bills, there were fifty-nine twenty dollar bills, there were eighteen ten dollar bills, there

were [eight five] dollar bills, and there was one one dollar bill which totaled up to four thousand,

three hundred and fifty-one.” The police found an additional $138 elsewhere in Maust’s

bedroom.

        All the money found in the safe was inside an envelope that had writing on it. The

writing on the envelope included the following notations, arranged in a column: “B = 11,”

“G = 17,” “J = 121,” “H = 25,” and “L = 19.” To the right of this list was a column of numbers:

“1100,5 850, 2420, 250, 95, 4710.” The first five of these numbers in the column appeared



        5
         On Commonwealth’s Exhibit 3, the top portion of the first number in the second column
is obscured by an evidence sticker, but the number appears to be “1100.”
                                               -5-
above a horizontal line and the last number was below the line. In the detective’s testimony, he

characterized the writing on the envelope as an “owe sheet” which is used to keep track of drugs

given out on credit. The detective also testified that the numbers next to the letters could

represent pills or money.

       Maust testified that the writings on the envelope were a record of her prior count of the

money in the envelope. Maust explained that each letter represented the denomination of the

bills, e.g., B for Benjamin, H for Hamilton, and L for Lincoln.6 Maust testified that the second

column was the tally of the money.

                        iv. Maust’s Additional Statements and Testimony

       When the detective interviewed Maust during the search on October 2, 2018, Maust

stated that the residents of her house included herself, her two adult sons, and Susan Stone.

Maust initially denied any involvement in narcotics dealing. Maust told the detective that she

had legitimate prescriptions for an injury. Maust stated that her ex-husband would steal and sell

the pills prescribed to her, but she acknowledged that her ex-husband had moved out the month

before. Maust admitted that sometimes she lends pills to her friends if they run out, but she

denied selling pills. The detective informed Maust that such distribution of controlled substances

is also illegal. In response to the detective’s statement that “we purchased these pills,” Maust

replied that any money she received from Gale was for payment of a debt. Maust stated, “I don’t

know why you’re bothering me, he’s a way bigger dealer than I am.”

       At trial, Maust testified that Gale rarely came to her home since she and Gale stopped

dating. Maust testified that on October 1, 2018, Gale came to her house to look at appliances



       6
         Maust testified that she only used the method of counting bills by denominations once
out of boredom a year and a half ago and that she “would have to actually look at the bills to tell
you what it meant.” The record indicates that Maust was not shown bills in the different
denominations to refresh her recollection.
                                                -6-
that she was selling and to give her “a down payment for a pancake compressor and a framing

nail gun.” Maust testified that Gale also paid her back around $150 that he had borrowed.

Maust acknowledged that the audio recording from Gale recorded Maust indicating that she

received $270 from Gale.

       Maust testified that she did not sell drugs to Gale on October 1, 2018. Maust also

testified that when Gale was in her house that day, she did not recall “exactly everybody that was

in the house,” but she believed that several others were there, including her oldest son and two

other tenants, Stone and Matt Herbigg. Maust identified Susan Stone’s voice as the other female

voice on the audio recording from Gale. Maust testified that every time Gale came over, he

would have a private conversation with Susan Stone, but she could not recall whether Gale met

separately with Ms. Stone on October 1, 2018. Maust testified that she did not see Gale take

three pills from anywhere in the residence.

                              v. No Testimony from Informant Gale

       Gale died before Maust’s bench trial in February 2020.

                                  B. The Trial Court’s Findings

       At trial, the trial court made the following findings on the record:

   •   No contraband was uncovered when the police initially searched Gale, and the searching
       protocol was sufficient to have made that judgment.

   •   Gale “went into the home occupied by Ms. Maust, and for a period of approximately ten
       minutes was inside the house.”

   •   The audio recording recovered from Gale sounded “very garbled.” At various points
       while the recording was played at trial, the trial court noted that nothing could be heard.

   •   The recorded conversation included discussion about a washer and dryer.

   •   The audio recording included “what purports to be an exchange of money.”

   •    Maust’s voice was identified on the recording “engaged in some kind of financial
       transaction, there’s an exchange of money inside her house.”

                                               -7-
   •   “As a consequence of the audio, the only substantive conversation between any two
       people in the house was that between the informant and Ms. Maust, whose voice was
       identified by the officer.”

   •   “In the course of the relatively garbled transmission, one thing is clear, that at some point
       there was an exchange of cash money.”

   •   After Gale left Maust’s house, “upon subsequent search by the officer discovered (a) no
       longer to have that buy money and (b) to have in his possession three pills which are
       without dispute contraband[,] . . . [i.e.,] opioids . . . .”

   •   “[T]he Court has before it a period of ten minutes in which there was an exchange of
       money and drugs, and the only evidence of contact between any two persons is that
       between the informant, who’s no longer with us, and Ms. Maust.”

   •   “A subsequent search warrant being executed, the money that was distributed or given to
       the informant and then later handed over presumably to Ms. Maust was found in a safe to
       which [other people] ha[ve] relatively little access, or rather it’s limited to other people.”

   •   When Maust’s counsel attempted to argue that the initials on the purported owe sheet
       represent denominations of United States currency, the trial court interrupted her closing
       argument stating, “Ms. Coleman, nobody does that.”

   •   “The only reasonable inference to be drawn from that set of circumstances is that the
       transaction went down exactly as has been argued by the Commonwealth. And whether
       she gave, sold, distributed at a discount, or whatever the case may be, the Court is
       convinced beyond any reasonable doubt that the Commonwealth has met its burden.”

       The trial court found Maust guilty of distribution as charged in the indictment. This

appeal followed.

                                           II. ANALYSIS

                                      A. Standard of Review

       On appellate review of a criminal conviction, this Court “consider[s] the evidence and all

reasonable inferences flowing from that evidence in the light most favorable to the

Commonwealth, the prevailing party at trial.” Pooler v. Commonwealth, 71 Va. App. 214, 218

(2019) (quoting Williams v. Commonwealth, 49 Va. App. 439, 442 (2007) (en banc)). We

“discard the evidence of the accused in conflict with that of the Commonwealth, and regard as

true all the credible evidence favorable to the Commonwealth and all fair inferences to be drawn

                                                -8-
therefrom.” Commonwealth v. Cady, 300 Va. 325, 329 (2021) (emphasis added) (quoting

Commonwealth v. Perkins, 295 Va. 323, 324 (2018)). The conviction will be affirmed “unless it

is plainly wrong or without evidence to support it.” Sarka v. Commonwealth, 73 Va. App. 56, 62

(2021) (quoting Austin v. Commonwealth, 60 Va. App. 60, 65 (2012)).

       “[W]here a fact is equally susceptible of two interpretations one of which is consistent

with the innocence of the accused, [the trier of fact] cannot arbitrarily adopt that interpretation

which incriminates [the accused].” Wright v. Commonwealth, 292 Va. 386, 397 (2016)

(alterations in original) (quoting Commonwealth v. Smith, 259 Va. 780, 782 (2000)).

       “[W]here, as here, a conviction is based on circumstantial evidence, ‘all necessary

circumstances proved must be consistent with guilt and inconsistent with innocence and exclude

every reasonable hypothesis of innocence.’” Garland v. Commonwealth, 225 Va. 182, 184

(1983) (quoting Carter v. Commonwealth, 223 Va. 528, 532 (1982)). “While a conviction may

properly be based upon circumstantial evidence, suspicion or even probability of guilt is not

sufficient.” Gordon v. Commonwealth, 212 Va. 298, 300 (1971); see also Wright, 292 Va. at

397 (“evidence that raises no more than a suspicion of guilt ‘no matter how strong, is insufficient

to sustain a criminal conviction’” (quoting Stover v. Commonwealth, 222 Va. 618, 624 (1981))).

       To establish proof beyond a reasonable doubt, “the chain of necessary circumstances

must be unbroken and the evidence as a whole must satisfy the guarded judgment that both the

corpus delicti and the criminal agency of the accused have been proved to the exclusion of any

other rational hypothesis and to a moral certainty.” Wright, 292 Va. at 397 (quoting LaPrade v.

Commonwealth, 191 Va. 410, 418 (1950)). Proof of a mere opportunity to commit an offense

provides only “the suspicion that the defendant may have been the guilty agent; and suspicion is

never enough to sustain a conviction.” Simmons v. Commonwealth, 208 Va. 778, 783 (1968).




                                                 -9-
         B. Insufficient Evidence of Drug Distribution by Maust to the Paid Informant

       The Commonwealth’s case against Maust did not include any witness testimony

identifying Maust as the source of the oxymorphone pills recovered from Gale, the paid

informant who died before trial. To sustain a conviction for drug distribution under these

circumstances where the Commonwealth relies on circumstantial evidence, the Commonwealth’s

evidence must show that the informant “could not have obtained the [controlled substance] from

a source other than the defendant.” Jones v. Commonwealth, 21 Va. App. 435, 443 (1995) (en

banc) (emphasis added). Absent a showing that Gale had no opportunity to obtain the controlled

substance from someone other than Maust, there is a fatal break in the chain of necessary

circumstances and the evidence fails to prove beyond a reasonable doubt that Maust distributed

the oxymorphone pills to Gale.

       In Jones, this Court considered whether the evidence was sufficient to support the

defendant’s conviction for cocaine distribution where the police informant who allegedly bought

cocaine from the defendant was unable to testify about the alleged drug purchase. Id. at 440.

We concluded that “[t]he circumstantial evidence in this case points unerringly to the fact that

[the defendant] was the person who sold cocaine to [the police informant].” Id. at 442. The

following facts supported this conclusion: A meeting between the defendant and a police

informant was arranged “for the purpose of purchasing drugs.” Id. at 444. A police officer

(“Officer A”) searched the informant to confirm that he did not already possess drugs. See id.

Officer A, accompanied by another police officer (“Officer B”), transported the informant close

to the place where the informant and the defendant planned to meet. See id. The informant left

Officer A’s police vehicle and walked for a short time when another police officer (“Officer C”)

observed the informant enter the defendant’s car along with the defendant. See id. Officer C

continuously observed the informant until he left the defendant’s car two minutes later and

                                               - 10 -
walked back toward the police vehicle where Officers A and B were waiting for him. See id. A

fourth police officer (“Officer D”) observed the defendant drive alone into the parking lot where

he met the informant. See id. at 439. Officer D observed the informant meet the defendant and

momentarily lost sight of them before he saw them enter the defendant’s car together. See id. at

439, 442-43. The informant “had neither the time nor the opportunity to purchase the drugs

while en route to the designated site and then back” to Officer A’s police vehicle. Id. at 443.

Officer A recovered two bags of cocaine from the informant when he returned to the police

vehicle after meeting with the defendant. Id. at 438. Based on these facts, this Court concluded

that “the evidence shows that [the informant] could not have obtained the cocaine from a source

other than the defendant.” Id. (emphasis added). Therefore, we held in Jones that the

circumstantial evidence established that the informant obtained the illegal drugs from the

defendant. See id. at 444.

       As in this appeal, the defendant in Bennett v. Commonwealth, 69 Va. App. 475 (2018),

appealed his conviction for distributing illegal drugs to an informant who died before the

defendant’s trial. This Court found that the following evidence was sufficient to support the

defendant’s conviction: “[T]he informant made advance arrangements for the transaction

directly with the appellant.” Id. at 493. Before the transaction, the police investigators searched

the informant and his vehicle to confirm that he had no drugs. See id. at 480. The investigators

maintained visual surveillance of the informant until he drove into the apartment complex where

the informant met with the defendant. See id. at 481. The investigators monitored the drug

purchase with a “live” audio feed and made separate audio and video recordings of the

transaction. See id. at 480. The video depicted the in-person drug transaction between the

informant and the defendant. See id. at 481-82. Apart from “a fleeting view” of someone in the




                                               - 11 -
first part of the video, “the only people visible in the recording are the informant and the

appellant, the person he asked to sell him the drugs.” See id. at 495.

       Here, in contrast with Jones and Bennett, the circumstantial evidence fails to establish

that the informant, Gale, could not have obtained the illegal drugs from someone other than the

appellant, Maust. Moreover, the circumstantial evidence fails to establish that Gale obtained the

illegal drugs from Maust. The purpose of the detective’s initial search of Gale and his car was

defeated when an unidentified person accompanied Gale while he drove to and from Maust’s

house. Although the detective’s initial search of Gale and his car may support the trial court’s

finding that Gale possessed no pills before he drove to Maust’s house, there is no evidence that

the police searched Gale’s unidentified companion. Therefore, there is no evidentiary basis for

excluding Gale’s companion as the source of the pills recovered from Gale.

       In further contrast with Jones and Bennett, the evidence here also fails to show that the

informant could not have obtained the pills from a source other than the defendant at the place

where the alleged drug transaction occurred. The audio recording shows that while Gale was in

Maust’s house, at least two persons other than Maust were also there. In addition to the female

voice that Maust identified as her tenant, Ms. Stone, a male voice was recorded exchanging

greetings with Gale. The audio recording also indicates that Gale was away from Maust for

approximately two minutes while he was there. The evidence does not show that Gale could not

have covertly accessed some of the narcotic pills prescribed to Maust or Ms. Stone. Nor is there

any evidence regarding the whereabouts of Gale’s companion while Gale was inside Maust’s

house. Taking all of this evidence in the light most favorable to the Commonwealth, the

evidence does not point unerringly to Maust as the source of the pills recovered from Gale.

       The instant case is further distinguished from Jones and Bennett because the evidence

here failed to establish that Maust met with Gale on the alleged date of offense for the purpose of

                                               - 12 -
distributing drugs to him. See Jones, 21 Va. App. at 444 (A meeting between the defendant and

the police informant was arranged “for the purpose of purchasing drugs.”); see also Bennett, 69

Va. App. at 493 (“[T]he informant made advance arrangements for the [drug purchase]

transaction directly with the appellant.”). Here, the informant made no advance arrangements

with Maust to purchase drugs from her. The Commonwealth’s evidence failed to exclude the

reasonable hypothesis of innocence that Maust met with Gale for the purpose of showing him

various appliances and other items that she was selling in anticipation of her move to a smaller

home.7 Throughout Maust’s and Gale’s recorded conversation, they discussed the appliances

that Maust was selling on a “first-come, first served” basis.

       The Commonwealth’s evidence also failed to prove that the financial transaction between

Maust and Gale involved the distribution of drugs. Maust stated in the audio recording that Gale

“owed” her “two fifty-four” and gave her “two seventy.” Gale confirmed that he owed Maust

$254 and had given her $270 when he replied that Maust owed him $16 in change. The evidence

does not establish that the money was used to purchase drugs rather than to repay Maust for a

personal loan or to make a legal purchase from Maust’s “moving sale.”8 The Commonwealth’s

evidence failed to exclude these reasonable hypotheses of innocence.9 Moreover, the recorded


       7
         The hypothesis of innocence that Maust met with Gale to show him appliances that she
was selling flows from the audio recording that Gale covertly recorded.
       8
          These hypotheses of innocence flow from the audio recording—the Commonwealth’s
own evidence. Recognizing these hypotheses of innocence as reasonable does not require any
credibility determinations in Maust’s favor.
       9
           The Commonwealth’s evidence also failed to exclude Maust’s innocent explanation for
the document that the detective interpreted as an “owe sheet.” Because the evidence
demonstrably supports Maust’s innocent explanation that the notations record a count of dollar
bills by denomination, the trial court erred by arbitrarily rejecting Maust’s innocent explanation
and adopting the detective’s incriminating interpretation. See Wright, 292 Va. at 397 (“[W]here
a fact is equally susceptible of two interpretations one of which is consistent with the innocence
of the accused, [the trier of fact] cannot arbitrarily adopt that interpretation which incriminates
[the accused].” (alterations in original) (quoting Smith, 259 Va. at 782)).
                                                  - 13 -
transaction is not consistent with Gale’s supposed plan to pay $300 for three pills.10 Therefore,

the trial court’s finding that the audio recording established “an exchange of money and drugs” is

without sufficient evidence to support it.11

       Because the chain of necessary circumstances to prove the alleged act of drug distribution

to Gale was repeatedly broken when Gale had opportunities to obtain pills from sources other

than Maust, the corpus delicti and the criminal agency of the accused have not been proved to

the exclusion of any other rational hypothesis and to a moral certainty. See Wright, 292 Va. at

397. Therefore, the Commonwealth’s circumstantial evidence is insufficient to support Maust’s

conviction.

                                         III. CONCLUSION

       The Commonwealth’s wholly circumstantial evidence is insufficient to exclude the

reasonable hypothesis of innocence that the police informant obtained the oxymorphone pills

from a source other than Maust.12 Therefore, the evidence failed to prove beyond a reasonable

doubt that Maust unlawfully distributed a Schedule II controlled substance on October 1, 2018,


       10
          The detective expected Gale to buy three oxymorphone pills at $100 per pill and to
repay Maust $20. According to the audio recording, Gale gave Maust $270 and received $16 in
change. After paying Maust $254, Gale should have returned $66 to the detective, but returned
only $16.
       11
          Maust was not on trial for being a drug dealer, but for distributing to Gale the
oxymorphone pills recovered from him on October 1, 2018. The dissent includes much
discussion of evidence that Maust distributed drugs to Gale or other persons on prior occasions.
However, neither the Virginia Supreme Court nor this Court has ever held that proof that a
defendant is a drug dealer justifies the inference that the defendant sold drugs to a particular
individual on a specific date as charged.
       12
           The dissent contends that the Commonwealth is not required to negate the possibility
that the informant obtained the illegal drugs from someone other than Maust. However, when
the Commonwealth relies on wholly circumstantial evidence to prove an act of drug distribution,
the Commonwealth’s means of proof is by process of elimination. A rational fact-finder cannot
infer that Gale obtained the illegal drugs from Maust unless the evidence establishes that Gale
had no opportunity to obtain the illegal drugs from another source. See Jones, 21 Va. App. at
443.
                                                - 14 -
in violation of Code § 18.2-248. Accordingly, the Court hereby reverses the trial court’s

judgment, vacates the conviction and sentencing orders, and dismisses the indictment.

                                                                    Reversed and final judgment.




                                              - 15 -
Malveaux, J., dissenting.

       The majority holds that the evidence was insufficient to convict appellant for distribution

of a Schedule I or II controlled substance based on the totality of the circumstantial evidence

presented at trial. I respectfully disagree. Given the deference we owe the trial court as fact

finder and the fact that the evidence, properly viewed, was sufficient to support appellant’s

conviction, I respectfully dissent.

       “In accordance with established principles of appellate review for a sufficiency of the

evidence case, we view the ‘evidence in the light most favorable to the Commonwealth, as we

must since it was the prevailing party in the trial court.’” Peters v. Commonwealth, 72 Va. App.

378, 383 (2020) (quoting Riner v. Commonwealth, 268 Va. 296, 330 (2004)). Therefore, we will

“discard the evidence of the accused in conflict with that of the Commonwealth, and regard as

true all the credible evidence favorable to the Commonwealth and all fair inferences to be drawn

therefrom.” Kelley v. Commonwealth, 289 Va. 463, 467-68 (2015) (quoting Parks v.

Commonwealth, 221 Va. 492, 498 (1980)).

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (alteration in original) (quoting

Commonwealth v. Perkins, 295 Va. 323, 327 (2018)). “In such cases, ‘[t]he Court does not ask

itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Secret v. Commonwealth, 296 Va. 204, 228 (2018) (alteration in original) (quoting

Pijor v. Commonwealth, 294 Va. 502, 512 (2017)). “Rather, the relevant question is whether

‘any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v.

Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the conviction,

                                                - 16 -
‘the reviewing court is not permitted to substitute its own judgment, even if its opinion might

differ from the conclusions reached by the finder of fact at the trial.’” Chavez v. Commonwealth,

69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)).

       “Where a controlled purchase of drugs is concerned, ‘without [the informant’s]

testimony, the evidence proving that the [drugs] came from the defendant” may be “purely

circumstantial.’” Bennett v. Commonwealth, 69 Va. App. 475, 492 (2018) (alterations in

original) (quoting Jones v. Commonwealth, 21 Va. App. 435, 441-42 (1995) (en banc)).

However, “[c]ircumstantial evidence is competent and is entitled to as much weight as direct

evidence, provided that [it] is sufficiently convincing.” Pijor, 294 Va. at 512 (quoting Dowden

v. Commonwealth, 260 Va. 459, 468 (2000)). “While no single piece of evidence may be

sufficient, the combined force of many concurrent and related circumstances . . . may lead a

reasonable mind irresistibly to a conclusion.” Id. at 512-13 (quoting Muhammad v.

Commonwealth, 269 Va. 451, 479 (2005)). Our review “does not distinguish between direct and

circumstantial evidence, as the fact finder itself ‘is entitled to consider all of the evidence,without

distinction, in reaching its determination.’” Commonwealth v. Moseley, 293 Va. 455, 463 (2017)

(quoting Commonwealth v. Hudson, 265 Va. 505, 513 (2003)).

       Applying these standards, I conclude that a rational trier of fact could have found beyond

a reasonable doubt that the evidence was sufficient to support a conviction for distribution of a

Schedule I or II controlled substance. In the instant case, the Commonwealth’s evidence, viewed

in the light most favorable to it, demonstrated that Gale went to appellant’s residence with the

buy money Detective Monaghan provided and the intention of buying oxymorphone pills from

appellant. After arriving, Gale gave the money to appellant and returned ten minutes later with

three orange oxymorphone pills. Although Monaghan did not witness the transaction, the

recording demonstrated that Gale interacted with appellant, and she verbally confirmed that he

                                                - 17 -
gave her money. Moreover, Monaghan followed Gale to and from appellant’s house and

searched him before and after the transaction.

       Appellant admitted to having a prescription for oxymorphone, and she described the pills

as orange in color to police.

       During a search of Maust’s house, police found “numerous pills,” “pill crushers,” a “pill

press,” “numerous prescription bottles for different narcotics, the majority of which were

empty,” and a “large amount” of currency. Police found $4,351 in a safe in appellant’s bedroom,

including $270 of the buy money given to Gale. See White v. Commonwealth, 24 Va. App. 446,

453 (1997) (“Considered with other factors, possession of currency by a defendant may be

considered in determining whether he or she possessed drugs with an intent to distribute.”).

       In addition, it is well-established that “[d]etermining the credibility of witnesses . . . is

within the exclusive province of the [fact finder], which has the unique opportunity to observe

the demeanor of the witnesses as they testify.” Dalton v. Commonwealth, 64 Va. App. 512, 525

(2015) (second alteration in original) (quoting Lea v. Commonwealth, 16 Va. App. 300, 304

(1993)). Moreover, “[i]n its role of judging witness credibility, the fact finder is entitled to

disbelieve the self-serving testimony of the accused and to conclude that the accused is lying to

conceal his guilt.” Speller v. Commonwealth, 69 Va. App. 378, 388 (2018). “When ‘credibility

issues have been resolved by the [fact finder] in favor of the Commonwealth, those findings will

not be disturbed on appeal unless plainly wrong.’” Towler v. Commonwealth, 59 Va. App. 284,

291 (2011) (quoting Corvin v. Commonwealth, 13 Va. App. 296, 299 (1991)).

       At trial, appellant testified that Gale repaid a debt he owed her and made a down payment

on certain tools. She also testified that she had been receiving rent from as many as eight people

living with her, “between three hundred and six hundred” dollars, including from her “own

children.” That testimony, however, was contradicted by appellant’s statements to Monaghan

                                                 - 18 -
the day after the controlled buy, when she made no mention of rental income or of Gale making

a down payment on tools and claimed the rest of the money found in the safe was money she had

withdrawn from her bank in preparation for finding a new place to live. Appellant also told

Monaghan that only four people lived in the house—herself, her two sons, and a woman named

Sue.

       Moreover, although appellant repeatedly denied that she sold any contraband, she implied

the opposite by stating that Gale “comes to me when he wants them” and that he “sells more than

I do.” The evidence also established that an individual named Greg Murphy was sending

appellant text messages about “getting pills.” Further, when Monaghan told appellant that two of

her pills were found on Sue, appellant first claimed that she only gave the pills to Sue so that Sue

could give them back later when appellant needed them. She then admitted that she gave pills to

Sue for Sue’s own use but claimed that she did so only because Sue had a prescription for the

same pills.

       The record thoroughly demonstrates that appellant provided vague, inconsistent, and

contradictory explanations for the presence of the cash in her safe and whether she distributed

pills to others. “[A] fact-finder, having rejected a defendant’s attempted explanation as untrue,

may draw the reasonable inference that [her] explanation was made falsely in an effort to conceal

[her] guilt.” Covil v. Commonwealth, 268 Va. 692, 696 (2004). I would accept the trial court’s

credibility determination, as it was neither plainly wrong nor without evidentiary support.

       Finally, the potential presence of an unidentified person in the car with Gale13 and of

other women at appellant’s house do not undermine the Commonwealth’s evidence. The

majority contends that, due to the presence of these other individuals, the circumstantial evidence


       13
          At trial, Monaghan did not recall Gale’s girlfriend, Tiffany Love, accompanying Gale,
but an unidentified person can be heard conversing with Gale during the drive to and from
appellant’s house.
                                              - 19 -
fails to establish that Gale could not have obtained the oxymorphone pills from someone other

than Maust.

       The majority correctly notes that to sustain a conviction for drug distribution, where the

Commonwealth relies on circumstantial evidence, “[t]here must be an unbroken chain of

circumstances ‘proving the guilt of the accused to the exclusion of any other rational hypothesis

and to a moral certainty.’” Jones, 21 Va. App. at 442 (quoting Gordon v. Commonwealth, 212

Va. 298, 300 (1971)). “However, ‘the theory of innocence must flow from the evidence, and not

from the ruminations of defense counsel.’” Id. (quoting Mullis v. Commonwealth, 3 Va. App.

564, 574 (1987)). The Commonwealth is not required to “negate what ‘could have been’ or what

was a ‘possibility.’” Nelson v. Commonwealth, 281 Va. 212, 218 (2011). “Whether [a]

hypothesis of innocence is reasonable is itself a ‘question of fact’ subject to deferential appellate

review.” Haskins v. Commonwealth, 44 Va. App. 1, 9 (2004) (quoting Emerson v.

Commonwealth, 43 Va. App. 263, 277 (2004)). “When examining an alternate hypothesis of

innocence, the question is not whether ‘some evidence’ supports the hypothesis, but whether a

rational factfinder could have found that the incriminating evidence renders the hypothesis of

innocence unreasonable.” White v. Commonwealth, 68 Va. App. 241, 252 (2017) (quoting

Vasquez, 291 Va. at 250). “In practical terms, this means that—even if not ‘inherently

incredible’—a defendant’s exculpatory version of events need not be accepted by the factfinder.”

Tizon v. Commonwealth, 60 Va. App. 1, 12-13 (2012) (quoting Montgomery v. Commonwealth,

221 Va. 188, 190 (1980)).

       Here, the trial court rejected appellant’s theory that Gale received the pills from someone

other than appellant, and instead found the evidence sufficient despite its circumstantial nature.

Thus, the question on appeal is whether a rational fact finder, in light of all the evidence, could

have rejected appellant’s theories of innocence and found her guilty beyond a reasonable doubt.

                                                - 20 -
See Moseley, 293 Va. at 464. I find that the evidence supports the finding that a reasonable fact

finder could have rejected appellant’s hypothesis of innocence and instead found that the

evidence demonstrated an unbroken chain of circumstances proving appellant’s guilt. Monaghan

testified that he searched Gale and his vehicle prior to the controlled purchase, and Gale and his

vehicle were free of contraband and other currency besides the buy money. Monaghan then

followed Gale to Maust’s residence without any unscheduled stops, observed Gale drive onto the

driveway of Maust’s residence, and, after approximately ten minutes, followed Gale back to the

staging area without any unscheduled stops. On the recording, appellant verbally confirmed that

Gale gave her money. It was, therefore, reasonable for the court to infer that the exchange of

money was Gale purchasing the three oxymorphone pills from Maust. That inference is

strengthened by the fact that Monaghan recovered none of the buy money—but did recover the

three pills—from Gale following the transaction, and further strengthened both by what police

found in appellant’s residence and by her inconsistent statements.

       Appellant does not point to any evidence that the unidentified woman in the car or

another woman supplied Gale with the pills. Indeed, the evidence demonstrated that Gale spoke

only to appellant while at her house.14 Further, there was nothing in the conversation between

the woman in the car and Gale suggesting that the woman provided Gale with any illicit

contraband on the drive to or from appellant’s home. The Commonwealth is not required to

“negate what ‘could have been’ or what was a ‘possibility.’” Nelson, 281 Va. at 218. The trial

court concluded that the only reasonable inference from the circumstances before it was that

Gale and appellant exchanged the buy money and the pills, and thus necessarily found that

appellant’s hypothesis of innocence was unreasonable.



       14
          At one point on the recording, it appears that Gale says “hey” to another woman, but he
did not have any additional conversation with her.
                                               - 21 -
       Based on our standards of review as an appellate court, which include both viewing the

evidence in the light most favorable to the Commonwealth and deferring to the trial court’s

determinations as to findings of fact and credibility, I would hold that the evidence was sufficient

to sustain appellant’s conviction for distribution of a Schedule I or II controlled substance.

Therefore, I would affirm the judgment of the trial court.15




       15
           The majority cites to Jones, 21 Va. App. 435, and Bennett, 69 Va. App. 475, as support
for its contention that the evidence in this case was not sufficient to support appellant’s
conviction. However, while there may have been additional circumstances supporting the
defendants’ convictions for drug distribution without the testimony of the confidential informant
in those cases, that does not render the circumstances in this case inherently insufficient to
support appellant’s conviction. Rather, all circumstantial evidence cases are decided on the
specific facts unique to each case.
         In addition, we cited to, and the majority heavily relies on, the language in Jones that
“[t]here must be an unbroken chain of circumstances ‘proving the guilt of the accused to the
exclusion of any other rational hypothesis and to a moral certainty.’” Jones, 21 Va. App. at 442
(quoting Gordon, 212 Va. at 300). However, as noted above, this principle is not to be viewed in
isolation—rather, nothing in Jones alters the well-established principles regarding the trial
court’s ability to determine whether a defendant’s hypothesis of innocence is reasonable, a
finding that “is itself a ‘question of fact’ subject to deferential appellate review.” Haskins, 44
Va. App. at 9 (quoting Emerson, 43 Va. App. at 277).
                                                  - 22 -